Citation Nr: 1419718	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-46 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a service-connected right knee disorder, including chondromalacia, prior to April 24, 2008, from June 1, 2008 to September 28, 2009, and after December 1, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from October 1978 to November 1998. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (the RO). 

Historically, the Veteran was service connected for chondromalacia, right knee from separation from service in November 1998.  By rating action in April 2008, the noncompensable rating was increased to 10 percent from February 5, 2007, or the date the VA received the Veteran's increased ratings claim.  Except for several periods of temporary 100 percent evaluations for convalescence, it has remained at 10 percent disabling. The issue has been appropriately characterized above. 

The Veteran testified in June 2010 at a hearing before the undersigned Acting Veterans Law Judge, conducted via videoconferencing equipment at the RO.  A copy of the hearing transcript is of record.  The provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issue on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted disability.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. Id.

This matter was remanded for additional development by the Board in August 2010 and it is now returned to the Board.

At the Veteran's hearing before the Board in June 2010, the Veteran also produced private treatment records indicating details of his most recent surgery and current manifestations of his right knee. The new records were accompanied by a waiver of local jurisdictional review.  

In an Informal Hearing presentation received October 2013, the current Service Representative argued that it was not in the Veteran's best interest to have waived consideration of private treatment records at his hearing.  He further argued that the June 2011 orthopedic expert opinion appears to "dichotomize the Veteran's right knee condition and relate only one part as a direct result to service."  The Representative asked for a remand for a new examination.  

The Board concludes a remand is not necessary in this case.  With regard to the additional private medical evidence, the waiver was signed by the Veteran while represented by his prior service representative at his June 2010 hearing.  In any case, the Board then remanded the claim in August 2010 and the private treatment records received were in fact reviewed and considered by the agency of original jurisdiction (AOJ) in a September 2011 supplemental statement of the case (SSOC).  Records received from the Veteran since that time are merely duplicative of the evidence considered in the September 2011 SSOC.  In other words, the issue of whether the Veteran can "rescind" his prior waiver of AOJ review of newly submitted evidence is moot because the AOJ already considered the evidence in the last SSOC.

With regard to the representative's concern that the June 2011 VA medical opinion attempted to "dichotomize the Veteran's right knee condition and relate only one part as a direct result to service," the Board finds no such error or ambiguity. While a distinction was made between the initial in-service right knee injury and subsequent right knee conditions, the ultimate summation was that all current right knee diagnoses are related to service.  Specifically, the examiner opined:  "In short, the Veteran's problems began in the military, were treated in the military, progressed since then and it is all related to his initial injury."  In contrast to the representative's October 2013 objection with the opinion, the Board finds the examiner in fact related all right knee conditions to service.  The AOJ, moreover, considered all right knee diagnoses and manifestations in its decision. The Board finds no prejudice in proceeding with a decision here.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The Board has considered all evidence in the paper and paperless file in rendering the decision herein.
 

FINDING OF FACT

Throughout the period on appeal, from February 5, 2007 to the present, the service-connected right knee disability has been manifested by x-ray evidence of degenerative joint disease (DJD), limitation of extension no worse than 5 degrees, limitation of flexion no worse than 90 degrees, patellar crepitus, swelling, tenderness, and complaints of pain on use; instability has not been clinically demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a service-connected right knee disorder, including chondromalacia, prior to April 24, 2008, from June 1, 2008 to September 28, 2009, and after December 1, 2009, have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostics 5003, 5099-5019, 5257, 5260, 5261 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b) (1) (2013). Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that notice as required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable adjudication by the RO. In addition, the notice requirements apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided with letters in February 2007 and April 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  Id.  The letters were provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met. 

VA obtained the Veteran's service treatment records and pertinent VA and private treatment records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected right knee disorder.  Finally, he also provided testimony regarding his right knee disorder at the June 2010 hearing. 

The VA examinations for his right knee in December 2007, with a February 2008 addendum; the VA examination in December 2008; and the September 2010 VA examination and June 2011 expert evaluation were adequate for rating purposes, as they included range of motion studies, X-rays, and the examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file or on the Virtual VA databases.  
The examinations are therefore deemed adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The most recent September 2010 VA examination and June 2011 expert evaluation were conducted at the behest of the Board, pursuant to its August 2010 remand.  The Board finds that the RO/AMC has substantially complied with the Board's remand instructions and therefore no additional remand for corrective action is necessary. Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of his claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board will therefore proceed with the adjudication of this appeal.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating (Right Knee)

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Service connection for right knee chondromalacia was granted from the date of the Veteran's separation from service and a 0 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective November 1, 1998.  Subsequently, an April 2008 rating decision assigned a 10 percent rating for right knee chondromalacia effective February 5, 2007.  

Diagnostic Code 5257 is used to rate recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent rating is assigned for "slight" impairment; a 20 percent rating is assigned for "moderate" impairment; and a 30 percent rating is assigned for "severe" impairment. Id.

In a December 2008 rating decision, however, the Veteran's right knee disability was recharacterized as closer to bursitis.  As this condition was not specifically listed in the rating schedule, it was rated analogously to a condition where not only the functions were affected but the anatomical locations and symptoms were closely related, under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

Again, the Veteran's right knee bursitis is now rated analogously as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees or a 50 percent evaluation if it is in flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis of a knee at an angle of 45 degrees or more warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. See 38 C.F.R. 
§ 4.45.  

While the Board must consider the functional impairment resulting from orthopedic disabilities, such as the Veteran's right knee loss of motion and DJD, pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings such as Diagnostic Code 5257 (for instability or recurrent subluxation) because it is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. at 12 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Analysis

During the relevant appellate time frame, the Board finds the medical evidence does not support a rating greater than 10 percent under any applicable or arguably applicable diagnostic code.

The Veteran was afforded a VA examination for his right knee in December 2007.  The examiner noted the Veteran underwent two right knee arthroscopic procedures and a chondroplasty.  He has had intermittent problems with remissions since.  The Veteran complained of pain, swelling, and limited motion.  There were no assistive devices for walking used.  There were no constitutional symptoms or incapacitating episodes of arthritis.  He had limitations on walking more than a few yards and standing more than 15 to 30 minutes.  There was no deformity of the right knee joint.  The examiner noted reports of giving way, instability, pain, swelling, and limited motion.  The range of motion findings of the right knee included flexion limited to 120 degrees, with pain starting at 90 degrees and additional loss on repetition due to pain.  Extension was within normal limits (0 degrees) with no additional loss on repetition. There was no inflammatory arthritis or ankylosis.  Crepitation was noted by the examiner.  X-rays of the bilateral knees were normal.  The diagnosis was a knee strain.  There was significant effects on occupational activities with lifting, carrying.  There was lack of stamina, weakness, fatigue, and pain.   

In a February 2008 addendum to the VA examination in December 2007, the examiners added that he did not find the disability to be significant.  He opined that when not in pain the Veteran would exhibit full range of motion.  The diagnosis was chondromalacia, right knee.

In a December 2008 VA examination the Veteran complained of pain, swelling, and limited motion.  There were no assistive devices for walking used.  There were no constitutional symptoms or incapacitating episodes of arthritis.  He had limitations on walking more than a few yards and standing more than 15 to 30 minutes.  There was no deformity of the right knee joint.  The examiner noted reports of giving way, pain, stiffness, weakness.  However, unlike the prior examiner, this examiner found no instability on examination.  Range of motion findings were the same as the prior examination, with flexion to 120 degrees, but pain starting at 90 degrees and additional loss on repetitive use due to pain.  Extension was within normal limits (0 degrees) with no change on repetition. There was no inflammatory arthritis or ankylosis.  Crepitation was noted by the examiner.  X-rays of the right knee noted mild degenerative changes and a surgical screw in the tibial tuberosity.  The evaluator opined that there were significant effects on occupational activities and on his daily activities.

Private treatment records dated in 2009 confirm the Veteran's right knee surgeries and subsequent recovery.  As of November 2009, six and a half weeks after right knee arthroscopies and chondroplasty, the private medical provider noted the Veteran was at "full" range of motion.  In May 2010, the Veteran's private physician wrote a letter indicating documented degenerative joint disease (DJD) of the right knee with daily pain management medication.  VA outpatient treatment records through 2009 similarly indicate periodic treatment for chronic right knee pain.

At the June 2010 VA hearing the Veteran testified that subsequent to the last VA examination, he underwent partial medial and lateral meniscectomy, chondroplasty of the patella femoral joint and major synovectomy of the right knee. (See e.g., the June 2010 VA hearing transcript at pages 3 and 8 and a September 2009 Report of Operation from R.T., M.D.).   

The Board remanded the claim in order to afford the Veteran an additional VA examination and ascertain the current severity of his right knee post-surgery.

The Veteran was afforded a VA examination in September 2010 where he complained of pain, stiffness, weakness, incoordination, increased speed.  There were no episodes of dislocation or subluxation, and the examiner found no evidence of instability on examination. There were no constitutional symptoms or incapacitating episodes of arthritis.  He had limitations on walking more than a few yards and standing more than 15 to 30 minutes. He now used a cane when walking.   There was no deformity of the right knee joint.  The examiner noted edema, tenderness, pain at rest, weakness, guarding and abnormal motion.   There was no crepitation, mass behind the knee, clicks, snap or grinding, instability, meniscus abnormality, abnormal tendons or bursa, or other knee abnormalities.  Range of motion findings included flexion limited to 90 degrees and extension limited by 2 to 5 degrees.  While there was objective evidence of pain on repetition, the examiner did not observe additional loss of motion after 3 repetitions.  There was no ankylosis.  X-rays at that time noted no significant changes in alignment along the right knee. A large orthopedic screw was noted.  The surgical site appeared to be well fused.  No obstructive lesions were noted.  There was no significant joint fluid.  There may have been some soft tissue swelling in the infra patellar region which was not a significant change.  The impression was little interval change of the right knee, SP surgery.  

The examiner noted the Veteran was employed full time as a supervisor.  He had been in this position for 10-20 years.  The examiner opined that there were significant effects on occupational activities and on his daily activities.

The September 2010 VA examiner suggested review by an orthopedic specialist.  Such review was completed in a June 2011 opinion.  Therein, the specialist agreed with all the findings in the examination report.  The orthopedic specialist reviewed the Veteran's claim's file noting that the Veteran injured his right knee playing football in service.  He was diagnosed with patellar femoral syndrome (PFS).  He underwent chondroplasty and microfracture surgery at that time.  The examiner opined that the condition worsened and restrictions on his activities have worsened. There has been loss of cartilage in the patello femoral joint.  Based on the evidence of record the initial injury was limited to the joint.  However, the Veteran's problems began in the military and progressed since that time and is thus all related to his initial injury,

At no time did the Veteran's right knee manifestations warrant a rating greater than 10 percent.

At the time of the December 2007 VA examination, the Veteran's knee did exhibit instability, but range of motion findings were within normal limits and x-rays at that time were within normal limits.  The February 2008 addendum provided by the 2007 examiner further clarified indicating the Veteran's knee disability was not significant.  Thus, at this time, a rating greater than 10 percent was not warranted under any potentially applicable diagnostic code.

It is noteworthy that aside from the December 2007 VA examination, no medical professional has ever observed instability of the right knee on physical examination. As of December 2008, X-rays do confirm the presence of degenerative changes, but at no time through the present does the Veteran exhibit compensable limitation of motion under Diagnostic Codes 5260 or 5261.  Rather, flexion has never been shown to be limited beyond 90 degrees, even with consideration of repetitive motion and extension has never been shown to be limited beyond 5 degrees, even with consideration of repetitive motion.  As of the December 2008 VA examination, similarly, a 10 percent disability rating is warranted for degenerative arthritis with some evidence of limited motion, but no higher.  Functional loss was considered and, in fact, the Board considered the Veteran's flexion and extension range of motion findings in light of pain on motion and other functional loss noted by the examiners.  Even considering pain on motion, the Veteran's right knee flexion has never been limited beyond 90 degrees and his right knee extension has never been limited beyond 5 degrees. 

Higher ratings are available for ankylosis of the knee; cartilage, dislocated with frequent episodes of "locking," pain and effusion into the joint; or tibia and fibula impairment.  However, the Veteran did not exhibit any of these conditions so ratings under Diagnostic Codes 5256, 5258, and 5262 are not applicable for any time period.  

His right knee disability prior to the December 2008 VA examination was manifested by largely normal findings and subjective complaints of pain and instability.  While a 10 percent rating was awarded at that time under Diagnostic Code 5257, for slight instability, there is no evidence to suggest there were any other significant manifestations at that time.  In fact, the examiner indicated in a February 2008 addendum that the Veteran's right knee disability as a whole was not significant.

The diagnostic code was changed to bursitis, thereafter, and indeed the Board finds the application of Diagnostic Code 5257 inappropriate here.  Although the Veteran has complained in the past of instability and subluxation, VA examinations conducted throughout the appellate time frame do not confirm these manifestations by objective testing.  Rather, the Veteran was first found to have degenerative changes of the knee by X-ray at the December 2008 VA examination with limited motion by pain.  This is exactly the criteria for a 10 percent rating under Diagnostic Code 5003.  No higher rating is warranted.

The Board has also considered whether the Veteran may be entitled to a separate rating for the right knee on the basis of instability.  In this regard, 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003-5010 (for the arthritis) and Diagnostic Code 5257 (for the instability) based on additional disability.  See also VAOPGCPREC 9-98 (August 14, 1998).  

Again, as noted above, the medical evidence does not indicate the Veteran ever had manifestations of objectively confirmed instability and arthritis at the same time.  While a December 2007 VA examination notes instability, x-rays were normal at that time with no evidence of arthritis.  In December 2008, x-rays confirm "degenerative changes," but the examiner found no evidence of instability or subluxation at that time.  In fact, the overwhelming majority of the evidence, including the VA examinations in December 2007, December 2008, and September 2010 revealed normal findings regarding stability.  In sum, for all the reasons expressed herein, assignment of a separate evaluation for instability of the right knee is not for application here.  Additionally, as the record fails to demonstrate compensable limitation of both flexion and extension, separate ratings are also precluded under VAOPGCPREC 9-04 (Sept. 17, 2004).  

In reviewing all of the medical evidence throughout the appeals period, there has never been a point at which the disability picture for the right knee has met or approximated greater than a 10 percent disability rating under any applicable rating criteria.  The preponderance of the evidence set forth above is against the Veteran's appeal for a higher disability rating for the right knee at any time during the rating period.  

As such, the benefit-of-the-doubt standard of proof does not apply here. 38 U.S.C.A. § 5107(b).



Other Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321. The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b). The symptoms associated with the Veteran's knee disability, are contemplated by the rating criteria set out in the relevant Diagnostic Codes.  The Board notes that the criteria contemplate symptoms such as functional loss due to weakness, fatigability, incoordination or pain on movement. 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  Thus, the evidence does not support referring this case for an extraschedular evaluation.

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2013). 

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, the records reveal that the Veteran has been employed full time through the appeal period.  There has been no allegation or evidence of unemployability due to his service-connected disabilities. Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

Entitlement to an evaluation in excess of 10 percent for a service-connected right knee disorder, including chondromalacia, prior to April 24, 2008, from June 1, 2008 to September 28, 2009, and after December 1, 2009, is denied.



____________________________________________
SHEREEN M. MARCUS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


